COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Felton
Argued at Chesapeake, Virginia


DEMETRIUS COVIL
                                                              MEMORANDUM OPINION* BY
v.      Record No. 2860-02-1                                  JUDGE WALTER S. FELTON, JR.
                                                                   DECEMBER 9, 2003
COMMONWEALTH OF VIRGINIA


                 FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                                James A. Cales, Jr., Judge

                  Felipita Athanas (Public Defender Commission, on briefs), for
                  appellant.

                  Eugene Murphy, Assistant Attorney General (Jerry W. Kilgore,
                  Attorney General, on brief), for appellee.


        Demetrius Covil was convicted in a bench trial of grand larceny of a motor vehicle, a

violation of Code § 18.2-95. On appeal, Covil contends that the evidence was insufficient to

support his conviction. In particular, Covil contends that because the evidence established that

he was not the original thief and that he did not know the car was stolen at the time of his

possession, his conviction must be reversed. For the following reasons, we affirm the judgment

of the trial court.

                                         I. BACKGROUND

        On April 8, 2002, Tanya Bray rented a red Oldsmobile Alero from Enterprise Rent-A-Car

in Virginia Beach. On April 14, 2002, at approximately 7:30 a.m., as Bray was getting off work

in Portsmouth, a man approached her and took her car at gunpoint. She was unable to provide a


        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
detailed description of the man, and later at trial, she testified that Covil “doesn’t look like the

man who stole her car.”

        On April 16, 2002, at approximately 6:10 p.m., Detective T. McAndrew was on routine

patrol in Portsmouth when he observed Covil alone driving a red Oldsmobile Alero. Aware that

Covil’s driver’s license had been suspended, Detective McAndrew decided to follow Covil.

Shortly thereafter, Covil voluntarily pulled the Alero over to the curb. Detective McAndrew

received information that the vehicle’s tags were those from a vehicle that was reported stolen.

The red Alero in Covil’s possession was in fact the Alero stolen from Bray on April 14, 2002.1

        On September 9, 2002, Covil was convicted in a bench trial of grand larceny of a motor

vehicle. Testifying on his own behalf, Covil, a convicted felon, explained that he had rented the

car from an unknown man for fifty dollars. He testified that a friend of his mother’s directed him

to the man who rented the car to him. Covil testified that he didn’t know the man, nor had he

seen the man before. He testified that he did not get the man’s name. Covil testified that the

detective who stopped him found an I.D. badge in the trunk of the car. He testified that he told

the detective that the picture on the I.D. was of the person who “lent” him the car. He further

testified that he had rented the car from the man to visit King’s Dominion amusement park with

friends.

        The trial court found Covil’s testimony concerning his possession of the stolen car

incredible, stating, “I just don’t believe his story. I think it’s got too many holes in it.” The trial

court found him guilty of grand larceny and sentenced him to one year and seven months

incarceration.



        1
         At the time Detective McAndrew recovered the Alero, the car was in good condition,
and had not been damaged in any way that might indicate it had been stolen. As Bray handed the
Alero over to the carjacker with the keys in the ignition, there is no reason to expect the car to
bear any such telltale damage.
                                                 -2-
                                             II. ANALYSIS

       Covil contends that the evidence was insufficient to prove grand larceny. Specifically, he

argues that Bray could not identify him as the thief who stole her car at gunpoint, and his

explanation as to how he came into possession of the car demonstrates that he did not know the

car was stolen. Covil contends that his own testimony, as well as that of Bray, demonstrates that

he was not guilty of larceny. We disagree.

       “Where the sufficiency of the evidence is challenged after conviction, it is our duty to

consider it in the light most favorable to the Commonwealth and give it all reasonable inferences

fairly deducible therefrom.” Higginbotham v. Commonwealth, 216 Va. 349, 352, 218 S.E.2d

534, 537 (1975). “The judgment of a trial court sitting without a jury is entitled to the same

weight as a jury verdict and will not be set aside unless it appears from the evidence that the

judgment is plainly wrong or without evidence to support it.” Martin v. Commonwealth, 4

Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).

       “Larceny is the wrongful taking of the goods of another without the owner’s consent and

with the intention to permanently deprive the owner of possession of the goods.” Bright v.

Commonwealth, 4 Va. App. 248, 251, 356 S.E.2d 443, 444 (1987) (citing Dunlavey v.

Commonwealth, 184 Va. 521, 524, 35 S.E.2d 763, 764 (1945)). Under Code § 18.2-95, grand

larceny includes “larceny not from the person of another of goods and chattels of the value of

$200 or more.” It is well settled that a defendant’s unexplained exclusive possession of recently

stolen property permits an inference of larceny by the possessor. Winston v. Commonwealth, 26

Va. App. 746, 757, 497 S.E.2d 141, 147 (1998) (citing Best v. Commonwealth, 222 Va. 387,

389, 282 S.E.2d 16, 17 (1981)). “[P]ossession of goods recently stolen is prima facie evidence

of guilt of the crime of larceny, and throws upon the accused the burden of accounting for that

possession.” Hope v. Commonwealth, 10 Va. App. 381, 385, 392 S.E.2d 830, 833 (1990) (en

                                                -3-
banc) (quoting Fout v. Commonwealth, 199 Va. 184, 190, 98 S.E.2d 817, 821 (1957)). Thus, the

evidence of a defendant’s recent possession of the stolen property, coupled with an unreasonable

explanation of his obtaining of the property, supports a finding of guilt. Bright, 4 Va. App. at

251, 356 S.E.2d at 444.

       “The credibility of the witnesses and the weight accorded the evidence are matters solely

for the [trial court] who has the opportunity to see and hear that evidence as it is presented.”

Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730, 732 (1995). “In its role of

judging witness credibility, the [trial court] is entitled to disbelieve the self-serving testimony of

the accused and to conclude that the accused is lying to conceal his guilt.” Snow v.

Commonwealth, 33 Va. App. 766, 774, 537 S.E.2d 6, 10 (2000) (citing Marable v.

Commonwealth, 27 Va. App. 505, 509-10, 500 S.E.2d 233, 235 (1998) (citations omitted)).

       The evidence established Covil’s “recent exclusive possession” of the stolen car. The

police stopped Covil as he was driving the stolen car two days after the theft. The trial court

specifically found Covil’s explanation of his possession of the stolen car to be incredible. “[T]he

[court] was ‘not obliged to accept’ what it obviously found was an unreasonable explanation.”

Roberts v. Commonwealth, 230 Va. 264, 272, 337 S.E.2d 255, 260 (1985) (quoting Westcott v.

Commonwealth, 216 Va. 123, 127, 216 S.E.2d 60, 64 (1975)). Moreover, because the trial court

disbelieved Covil, it was entitled to conclude from his testimony that he lied to conceal his guilt.

See Snow, 33 Va. App. at 774, 537 S.E.2d at 10.

       It does not matter whether Covil was the original thief who took Bray’s car at gunpoint.

Larceny is a continuing offense. Dunlavey, 184 Va. at 525, 35 S.E.2d at 765. Covil’s “recent

exclusive possession of a stolen item provides circumstantial evidence of [his] guilty knowledge

that [the car] was stolen.” Montague v. Commonwealth, 40 Va. App. 430, 437, 579 S.E.2d 667,

670 (2003) (citing Reaves v. Commonwealth, 192 Va. 443, 451, 65 S.E.2d 559, 564 (1951)).

                                                  -4-
       Absent a reasonable explanation, the trial court was free to infer from Covil’s possession

of the stolen car that he was guilty of larceny. The evidence was sufficient to support his

conviction. For the foregoing reasons, we affirm the judgment of the trial court.

                                                                                         Affirmed.




                                                -5-